Name: Commission Regulation (EEC) No 2120/86 of 7 July 1986 on the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/8 Official Journal of the European Communities 8 . 7. 86 COMMISSION REGULATION (EEC) No 2120/86 of 7 July 1986 on the issue of STM licences for certain floricultural products HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 643/86, under the target ceiling for ornamental plants falling within heading No 06.02 of the Common Customs Tariff, '225,4' tonnes is hereby replaced by '260,4' tonnes. Article 2 The issue of STM licences for ornamental plants falling within subheading 06.02 ex D of the Common Customs Tariff (NIMEXE Codes 06.02.96 and 06.02.99) is hereby suspended until 31 October 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary machanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 643/86 (2) lays down detailed rules for the application of the supple ­ mentary trade mechanism to certain live plants floricul ­ tural products imported into Portugal and in particular the Annex thereto fixes the target ceiling, as provided for in Article 251 ( 1 ) of the Act of Accession, applicable to imports of ornamental plants into Portugal from the other Member States of the Community for the period from 1 March to 31 December 1986 ; Whereas the abovementioned target ceiling has been reached after approximately three months of trade ; whereas the continuation of imports at the rate observed since 1 March 1986 would be likely to bring about a serious disturbance of the Portuguese market at the very time that domestic produce is placed on the market ; whereas the quantities imported since the abovemen ­ tioned date have to a large extent not yet been marketed but stocks thereof are already depressing the market and compete directly with local production in the summer and autum months ; whereas imports should consequently be suspended until the period of the year when the market is likely to achieve new balance, in November and December ; Whereas, with prospects for a better situation on the market at the end of the year, an increase in the target ceiling may be contemplated for the current year and imports of given quantities may be permitted in the abovementioned months, when demand traditionally rises ; whereas the issues of STM licences should be moni ­ tored specially in order to assess the risk of the new target ceiling being exceeded ; Where the provisions of this Regulation replace those of Commission Regulation (EEC) No 1376/86 (3), which should therefore be repealed ; whereas the transitional measures of Commission Regulation (EEC) No 1768/86 (4) should also be repealed ; Whereas the measures provided for in this Regulation are in accrodance with the opnion of the Management Committee for Live Plants, Article 3 1 . For November and December 1986, STM licences for ornamental plants as referred to in Article 2 shall be issued up to a maximum of :  17,5 tonnes for November,  17,5 tonnes for December. 2 . Applications for STM licences shall be lodged from 27 to 29 October and from 24 to 26 November. The Member States shall notify the Commission by 30 October and 27 November at the latest of the quantities in licence applications. If the quantities in STM licence applications exceed the quantities set out in paragraph 1 , the Commission shall fix a single percentage reduction in quantities applied for. 3 . STM Licences applications for which have been notified to the Commission shall be issued on the fifth working day following the deadline laid down for lodging applications . Article 4 Regulations (EEC) No 1376/86 and (EEC) No 1768/86 are hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 60, 1 . 3 . 1986, p. 39 . (3) OJ No L 120, 8 . 5 . 1986, p. 34. (4) OJ No L 153, 7 . 6 . 1986, p. 25. 8 . 7 . 86 Official Journal of the European Communities No L 185/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Commission Frans ANDRIESSEN Vice-President